DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/CN2017/105682 filed 11 October 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to CN201710480564.3 filed 22 June 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant application is 11 October 2017.

Examiner’s Note
Applicant's amendments and arguments filed 26 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 26 March 2021, it is noted that claims 1 

Election/Restrictions
The Applicant has previously elected soybean lecithin (phospholipid), SPAN80/sorbitan oleate (surfactant), and brexpiprazole (active agent).

Status of the Claims
Claims 1, 3-7, and 9-18 are pending.
Claims 16-18 are withdrawn as being towards a non-elected invention.
Claims 1, 3-7, and 9-15 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,294,192) in view of Das et al. (Ther. Adv. Psychopharmacol. 2016, Vol. 6(1) 39-54)
	The Applicant claims, in claim 1, an in-situ gel carrier comprising a phospholipid (45-60 parts), a sorbitan ester (10-40 parts), and a 70-100% ethanol solution (7-30 parts). In claim 7 an active pharmaceutical (0.01-20 parts) is further added. Claims 3-6 and 9-15 narrow the species of the required agents and include the elected species.

Patel does not teach brexpiprazole as the active agent. Patel does not teach the claimed concentrations of agents.
Das teaches that brexpiprazole is an antipsychotic agent useful for the treatment of schizophrenia and major depressive disorder (abstract). Alternative antipsychotics include clozapine (pg 46, col 2, ¶1).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.

Regarding the concentrations of each surfactant, solubilizer, and active agent, Patel is not specific as to the amounts required but teaches that adjusting the amount of surfactant is directly related to the transparency of the dispersion. Moreover, the amount of solubilizer is limited to a bioacceptable amount while performing its function as solubilizing the composition. The amounts of surfactant, solubilizer, and active agent are all variables that the skilled artisan would know to adjust to reach a desired formulation. That being said and in lieu of objective evidence of unexpected results, the concentrations of each agent can be viewed as a variable which achieves the recognized result of successfully preparing a transparent, fully solubilized therapeutic composition. The optimum or workable range of each agent can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of each agent as nonobvious.
Regarding the active agent, Patel requires a hydrophobic agent but is non-specific as to the drug choice. Clozapine is provided as an example. Das teaches that an alternative anti-depressant drug to clozapine is brexpiprazole, which is also prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition, which can be in the form of a topical gel, reads on the limitations of instant claims 1, 3-7, and 9-15.

Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 9-10 of their remarks, that it was unexpectedly found that a mixture of high concentrations of phospholipids and SPAN can form a flowing injectable liquid in ethanol but then rapidly form a semisolid gel in water. The Applicant argues that this feature can be used to significantly reduce burst release of small molecule drugs and prolong the release time.
In response, the prior art has previously recognized the ability of both lecithin (the elected phospholipid) and SPAN as being gelling/thickening agents. Diec et al. (US 6,468,551) teaches that gels are obtained by adding small amounts of water to a mixture of an organic solvent and lecithin (col 6, lns 59-66). Sagiri et al. (Designed Monomers and Polymers 15 (2012) 253–273) teaches that a blend of TWEEN-80 and SPAN-80 were mixed together and used as a gelator (pg 254, sec 2.2). Addition of water to the gelator solution resulted in the formation of an organogel (id). Thus, it is widely known that when exposed to water, both lecithin and SPAN-80 will form a viscous gel. The Applicant’s observation is accordingly not unexpected. It is reminded that any differences between the claimed invention and the prior art may be expected to 

The Applicant argues, on page 10 of their remarks, that the technical problem to be solved by Patel is different than in the present invention. The Applicant argues that the object of Patel is to increase the rate of absorption of therapeutic agents whereas the instant claims are towards prolonging sustained release time.
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Whereas here, Patel is directed towards a composition for topical, transdermal, pulmonary, parenteral, and other deliver methods, the instant claims are towards an injectable formulation. However, the requirement to be injectable is an intended use of the claimed composition which is not even incorporated into the instant claims. As such, the composition of Patel, which requires all the same components of the instant claims, is considered to render obvious the instantly claimed composition. 

The Applicant argues, on page 11 of their remarks, that as shown in Example 2, when the same amount of solvent is used, ethanol has a better dissolving property than other solvents.
.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613